Citation Nr: 0106428	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye injury.

2.  Entitlement to service connection for a gastrointestinal 
condition.

3.  Entitlement to service connection for a right knee 
disorder secondary to a left knee disorder.

4.  Entitlement to service connection for a left foot 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from September 1990 to 
July 1991.  His DD Form 214 also indicates that he had 
approximately three months of prior active duty service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The appellant did not have a right eye disability during 
active duty service and there are no residuals of a right eye 
injury sustained during inactive duty training in the Alabama 
Army National Guard in May 1992.


CONCLUSION OF LAW

A right eye disability was not incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that as a result of an injury to the 
right eye during inactive duty training in May 1992, he now 
has a disability which causes tearing of the eye, visual 
problems, and results in an occasional "film over the eye."  

The appellant's service medical records do not indicate any 
disability of the right eye during active duty service.  
Medical examinations in April and June 1991 noted that his 
distant vision in the right eye was 20/20.  Records from the 
Alabama Army National Guard note that an injury to the right 
eye was sustained during inactive duty training in May 1992.  
However, VA examination in November 1998 found that the 
injury in May 1992 did not cause any damage to the right eye 
and that the right eye was normal.  The appellant was noted 
to have presbyopia with mixed astigmatism.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connected means, with respect to 
disability, that such disability was incurred or aggravated 
in line of duty in the active military, naval, or air 
service.  38 C.F.R. § 3.1(k) (2000).  Active military, naval, 
and air service includes any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 C.F.R. § 3.6 (2000). 

Having considered the evidence of record and the applicable 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection for the residuals 
of a right eye injury.  The current evidence of record 
indicates that there was no damage to the right eye as a 
result of the May 1992 injury and that the right eye is 
normal.  The Board notes the appellant's assertion that he 
has an eye condition as a result of the injury; however, he 
is not competent to render such a medical finding.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence of record neither indicates that there was any 
disability of the eye during active duty service, nor that 
there is any residual disability as a result of an eye injury 
during inactive duty training in May 1992.  The Board 
concludes that the preponderance of the evidence is against 
the claim and that there is no doubt to be resolved. 

The Board notes that the RO denied this claim on the basis 
that it was not well-grounded.  However, the Board also notes 
that the RO conducted a VA examination in order to determine 
whether there was any disability of the eye which was 
incurred in service.  The RO also advised the appellant, in a 
March 1999 decision, that the VA examiner determined that the 
right eye was normal, that the injury to the eye did not 
cause any damage, and that in order to establish his claim, 
it is necessary to provide evidence which demonstrates a 
permanent residual or chronic disability.  The Board thus 
concludes that all necessary development and assistance was 
accomplished and that the appellant was notified of the 
evidence necessary to establish his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Such evidence was not submitted.  Accordingly, the 
claim is denied.  

In regard to the presbyopia and astigmatism such 
manifestations were not manifest during any service and no 
competent person has linked the post service diagnoses to 
service.


ORDER

Entitlement to service connection for the residuals of a 
right eye injury is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  Therefore, for these reasons and for 
reasons stated below, a remand is required.  

In statements dated in February 1998 and June 1999, the 
appellant reported treatment at VA facilities.  The RO has 
not obtained VA medical records since December 1996 and this 
should be accomplished.  

The Board notes that a VA joints examination, dated in May 
1997, noted that on questioning the appellant with regards to 
his right knee condition, it was noted that this was 
radiation of pain from his lower back.  However, examination 
of the right knee noted limitation of flexion, with pain on 
maximum flexion.  Since there may be VA treatment records 
pertinent to this matter which have not been associated with 
the claims file, and since there appears to be an 
inconsistency in the VA examination, further development on 
this matter is necessary.  In addition, the record indicates 
that the appellant had joint pain in service and that the 
possibility of gout was raised.  Post-service records show 
that he was diagnosed with gouty arthritis in November 1991 
based on elevated uric acid.  Elevated uric acid has been 
noted on numerous subsequent VA treatment records, with 
diagnosis of gout.  VA examination in May 1997 noted that 
uric acid was elevated; however, gout was not diagnosed.  VA 
examination in November 1998 noted that uric acid was normal; 
again, gout was not diagnosed.  The Board needs clarification 
as to whether the appellant has gouty arthritis, which joints 
are involved, and the date of onset.     

The appellant has also asserted that he has had stomach 
problems due to medication he takes for his service connected 
conditions.  He has received treatment for this and VA 
examination in November 1998 noted a diagnosis of history of 
diaphragmatic hernia and epigastric pain.  The Board requests 
a VA examination for clarification as to whether any 
gastrointestinal disorder has resulted as a result of 
medication for service connected conditions.    
	
Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to obtain the appellant's treatment 
records from the VA Medical Center in 
Montgomery, Alabama, from December 1996 to 
the present.  The RO should also obtain 
all treatment records from the "Dothan 
Clinic" (see appellant's February 1998 
statement) from 1991 to the present.  
These records are to be associated with 
the claims file.

2.  The appellant should be scheduled for 
a VA examination for his right knee and 
left foot condition.  The examiner is 
asked to conduct all necessary diagnostic 
testing.  The examiner is asked to 
indicate the diagnosis of the appellant's 
right knee and left foot conditions.  The 
examiner is specifically asked to indicate 
whether the appellant has gout in any of 
the joints.  The examiner is then asked to 
indicate whether any diagnosed disorder of 
the right knee or left foot was incurred 
in service (within one year of service for 
arthritis) or secondary to a service 
connected disability.  The examiner is 
specifically asked to state whether any 
disability of the right knee has been 
influenced by a disability of the left 
knee.  The claims file is to be made 
available to the examiner for review.

3.  The RO should schedule the appellant 
for a VA examination for his stomach 
condition.  The examiner is to state the 
diagnosis of any gastrointestinal 
disorder, the date of onset, and indicate 
whether it is secondarily caused by 
medication taken for the appellant's 
service connected conditions.  The claims 
file is to be made available to the 
examiner for review.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The issues on appeal should then be 
readjudicated.

6.  The veteran is informed that if there 
exists or he can obtain relevant evidence, 
he is under an obligation to submit that 
evidence to the RO.

Thereafter, the case should be returned to the Board, 
following the appropriate appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



